Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 8/22/2022.
Claim 2 has been canceled.
Claim 21 has been added.
Claims 1 and 3-21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments and Amendments
Applicant's arguments filed on 8/22/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant’s main argument is that Downing does not teach “storing the plurality of data records at the database system in accordance with a custom data schema that is different from the first source data schema and the second source data schema.” 
Examiner respectfully disagrees with the above argument. 
In response to Applicant’s above argument, it is noted that Downing teaches at least in par. 0042, 0044, 0052-0060, for example: “[0042] Data sources 130 may be one or more sources of data, including, without limitation, spreadsheet files, databases, email folders, document collections, media collections, contact directories, and so forth. Data sources 130 may include data structures stored persistently in non-volatile memory. Data sources 130 may also or instead include temporary data structures generated from underlying data sources via data extraction components, such as a result set returned from a database server executing an database query…[0052] At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model... [0060] In an embodiment, creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.”
Specifically, Downing teaches plurality of schemas of different databases such as “spreadsheet files, databases, email folders, document collections, media collections, contact directories”. Downing further teaches “the user specifies how the structured data of the one or more data sources will be translated into the object model”, that is the processing of creating custom schema. Furthermore, Downing teach storing the custom data object/scheme/ontology such as “storing data representative of the first objects, second objects, and relationships in a revisioning database.” As such, Downing clearly teach the claimed features “storing the plurality of data records at the database system in accordance with a custom data schema that is different from the first source data schema and the second source data schema.” 
For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20140012886 to Downing et al. (hereinafter “Downing”).
As to claim 1, Downing teaches a method for data mapping, comprising (computer implemented method in a system comprises processor and non-transitory computer readable storage medium, par. 0087-0096): 
receiving, at a database system, an indication of a first source data schema for a first data source and a second source data schema for a second data source that is different from the first data source, wherein the first source data schema comprises a first plurality of data fields associated with a first source data object type and the second source data schema comprises a second plurality of data fields associated with a second source data object type (Fig. 1-3, par. 0027, 0042, 0045-0052, identify schemas from multiple data sources with different object types, i.e. “Data sources 130 may be one or more sources of data, including, without limitation, spreadsheet files, databases, email folders, document collections, media collections, contact directories, and so forth…At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.”);
receiving, at a user interface, a user input comprising a selection of data fields from the first plurality of data fields and the second plurality of data fields (Fig. 1-3, par. 0052-0060, select data fields via GUI, for creating data representative in revisioning database, i.e. “creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.”); 
mapping, by the database system and in response to the user input, the selected data fields to custom data fields associated with a custom data object (Fig. 1-3, par. 0042, 0044, 0052-0063, select data fields via GUI, for creating data representative in revisioning database, i.e. “creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.”); 
importing a plurality of data records from the first data source and the second data source to the database system in accordance with the first source data schema and the second source data schema (Fig. 1-3, par. 0042, 0044, 0052-0063, select data fields via GUI, for creating data representative in revisioning database, i.e. “creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.”); 
storing the plurality of data records at the database system in accordance with a custom data schema that is different from the first source data schema and the second source data schema (par. 0042, 0044, 0052-0060, for example: “[0042] Data sources 130 may be one or more sources of data, including, without limitation, spreadsheet files, databases, email folders, document collections, media collections, contact directories, and so forth. Data sources 130 may include data structures stored persistently in non-volatile memory. Data sources 130 may also or instead include temporary data structures generated from underlying data sources via data extraction components, such as a result set returned from a database server executing an database query…[0052] At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model... [0060] In an embodiment, creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.” Specifically, Downing teaches plurality of schemas of different databases such as “spreadsheet files, databases, email folders, document collections, media collections, contact directories”. Downing further teaches “the user specifies how the structured data of the one or more data sources will be translated into the object model”, that is the processing of creating custom schema. Furthermore, Downing teach storing the custom data object/scheme/ontology such as “storing data representative of the first objects, second objects, and relationships in a revisioning database.” As such, Downing clearly teach the claimed features “storing the plurality of data records at the database system in accordance with a custom data schema that is different from the first source data schema and the second source data schema.” ); and
creating a custom data object of the custom data object type that includes data from the plurality of data records stored in accordance with the custom data schema (Fig. 1-3, par. 0042, 0044, 0052-0063, select data fields via GUI, for creating data representative in revisioning database, i.e. “creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.”).  
As to claim 3, Downing teaches the method of claim 1, further comprising: receiving, at the database system, a second user input indicating a mapping between a data field of the first plurality of data fields for the first data source and a custom data field of the custom data object; and updating, in the database system, the plurality of data records stored according to the custom schema based at least in part on the second user input, wherein the updating comprises: mapping a plurality of values from  the plurality of data records  to the custom data field in accordance with the mapping (Fig. 1-3, par. 0045-0052, identify schemas from multiple data sources, i.e. “At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.”).  
As to claim 4, Downing teaches the method of claim 3, wherein: the data field is initially unmapped to the custom data field  (Fig. 1-3, par. 0045-0052, identify schemas from multiple data sources, i.e. “At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.”); and the plurality of values are preserved in the database system  after storing the plurality of data records at the database system (Fig. 1-3, par. 0052-0063, select data fields via GUI, for creating data representative in revisioning database, i.e. “creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.”).  
As to claim 5, Downing teaches the method of claim 3, wherein the updating is  based at least in part on storing the plurality of data records according to the custom schema (Fig. 1-3, par. 0052-0063, select data fields via GUI, for creating data representative in revisioning database, i.e. “creating the first objects, second objects, and relationships comprises storing data representative of the first objects, second objects, and relationships in a revisioning database having a dynamic ontology. However, in other embodiments, the data may be stored in other formats and locations, including temporary structures in volatile memory.”).  
As to claim 6, Downing teaches the method of claim 1, further comprising: receiving, at the database system,  the indication of the second source schema  for the second data source; receiving, at the database system, a second user input indicating the custom data object; and mapping, by the database system, the second plurality of data fields for the second data source to one or more custom data fields for the custom data object based at least in part on the second source schema (par. 0083-0085, automatically mapping, i.e. ‘when the user adds an object, relationship, or property to a visual schema map, the computing device automatically creates certain mappings without the user's input. For example, upon adding a pre-defined object type to the schema map, the analysis and comparison component may perform a lexical comparison between property labels and schema elements to guess which property labels should be mapped to which schema elements. For instance, if the schema includes an element named "First name," and the ontology includes a property named "FIRST NAME," the computing device may automatically map the schema element to the property. As another example, the computing device may maintain history of previous mappings for other schema maps, system preference data, and/or user-specified rules that allow the computing device to guess an appropriate mapping for a property. Any of a variety of algorithms are suitable for automatically identifying such mappings”).  
As to claim 7, Downing teaches the method of claim 1, further comprising: receiving, at the database system,  an indication of a third source schema that is different from the first source schema and the second source schema , wherein the third source schema comprises a third plurality of data fields for a third source data object type that is different from the first source data object type and the second source data object type; receiving, at the database system, a  second user input indicating a standard data object; and receiving, at the database system, a third user input indicating a mapping between one or more data fields of  the third plurality of data fields and one or more standard data fields for the standard data object (Fig. 1-3, par. 0037-0040, 0045-0052, identify schemas from multiple data sources, i.e. “At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.” Further, since the system can create objects  from multiple data sources, the system can perform mapping from 1, 2, 3 or more data sources).  
As to claim 8, Downing teaches the method of claim 7, further comprising: receiving, at the database system, a fourth user input indicating creation of a custom data field for the standard data object and a mapping from a data field of the third plurality of data fields to the custom data field for the standard data object; creating, the custom data field for the standard data object based at least in part on the fourth user input; and mapping, by the database system, values from  the third plurality of data fields for the third source data object type to the custom data field for the standard data object based at least in part on the fourth user input (Fig. 1-3, par. 0045-0052, identify schemas from multiple data sources, i.e. “At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.”).  
As to claim 9, Downing teaches the method of claim 1, wherein creating the custom data object further comprises: receiving, at the database system, a  second user input; and modifying, by the database system, a custom data field of the   custom data object, ,  based at least in part on the  second user input (Fig. 1-3, par. 0045-0052, identify schemas from multiple data sources, i.e. “At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.”).  
As to claim 10, Downing teaches the method of claim 9, wherein modifying the custom data field of the  custom data object comprises: changing, by the database system, a label of the custom data field, a data type of the custom data field, a property of the custom data field, or a combination thereof (par. 0065, i.e. “The user may make changes both to schemas (for example, the names and types of properties) and the schema map (for example, the mappings to the one or more schemas). The user may then instruct the computing device to update the object model based on the changes. Thus, the first objects, second objects, and relationships generated in block 280 may be updated with new properties and/or data. Moreover, the graph displayed in block 290 may be reorganized based upon changes to the ontology.”).  
As to claim 11, Downing teaches the method of claim 1, wherein receiving the indication of the first source schema for the first data source comprises: fetching the first source schema from the first data source (Fig. 1-3, par. 0045-0052, identify schemas from multiple data sources, i.e. “At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.”).  
As to claim 12, Downing teaches the method of claim 1, wherein receiving the indication of the second source schema for the second data source comprises: receiving, at the database system,   a second user input indicating the second source schema for the second data source (Fig. 1-3, par. 0045-0052, identify schemas from multiple data sources, i.e. “At block 240, the computing device receives, via the GUI, first input defining one or more mappings between elements of the one or more schemas and the first or second object type. For example, a user may specify that a first column of a first table corresponds to a certain property of the first object type, while a second column of a particular spreadsheet is to be parsed for several properties of the second object type. In this manner, the user specifies how the structured data of the one or more data sources will be translated into the object model.”).  
As to claim 13, Downing teaches the method of claim 1, further comprising: performing data segmentation, activation, analysis, or a combination thereof on the plurality of imported data records  based at least in part on storing the plurality of imported data records according to the custom data schema (par. 0064-0066, i.e. “a user may decide that the ontology is not optimal for analysis. The user may, for instance, wish to add a certain property to the first object type, model the relationship as a distinct object type linked to both the first object type and the second object type, or split the properties of the second object type amongst several interconnected but separate object types. The user may update the ontology and, if necessary, relaunch the GUI to modify the schema map for the updated ontology”).  
As to claim 15, Downing teaches the method of claim 1, further comprising: transmitting, for display at the user interface , an indication of  a mapping   for the custom data object (par. Fig. 3, 0074-0082, GUI 300 displaying manipulating objects and relationships) .  
As to claim 16, Downing teaches the method of claim 1, further comprising: storing, in a database system associated with the database system, a data stream from the first data source; importing, from the first data source, a second plurality of data records associated with the data stream; and storing, in the database system, the  second plurality of data records according to the custom schema (par. 0065-0067, updating data , i.e. “the user may decide to import into the object model additional data fields that have newly become available in a data source. The user may cause the computing device to re-identify the schema for the data source, thus resulting in a schema that includes the additional data fields. The user may then utilize the GUI, as discussed above, to update mappings or create new mappings for the new data fields.”).  
Regarding claim 19, is essentially the same as claim 1 except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove.
Regarding claim 20, is essentially the same as claim 1 except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and rejected for the same reasons as applied hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Downing, and further in view of U.S. Patent Application Publication No. 20080320012 to Loving et al. (hereinafter “Loving”).
As to claim 14, Downing teaches the method of claim 1. Downing does not explicitly teach receiving, at the user interface, a query message comprising a search criterion related to the custom data object; querying the  plurality of imported data records using the search criterion ; identifying a connection between the custom data object and a standard data object based at least in part on the querying; retrieving, based at least in part on the identified connection, a data field for the standard data object that satisfies the search criterion; and transmitting, for display at the user interface and in response to the query message, an indication of the retrieved data field that satisfies the search criterion as claimed.
Loving teaches receiving, at the user interface, a query message comprising a search criterion  related to the custom data object; querying the  plurality of imported data records using the search criterion ; identifying a connection between the custom data object and a standard data object based at least in part on the querying; retrieving, based at least in part on the identified connection, a data field for the standard data object that satisfies the search criterion; and transmitting, for display at the user interface and in response to the query message, an indication of the retrieved data field that satisfies the search criterion (Fig. 2-4, par. 0032-0037, querying/retrieving/and storing data field based on query/SQL command, i.e. “A user may choose one of the paths, i.e., create or map, as a default path such that if a target data schema exists, a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema. Then, an application program interface and a meta-data layer of the dynamic data discovery engine translates the instructions to drag and drop or otherwise move and map the data into command language queries. The translation process may be hard-coded using (often procedural) transformation programs that do not focus on understanding the data source but allow users to refine their queries using data examples. In step 380, the actual transfer or copying of the source data from source schema into the target schema occurs… FIG. 4 illustrates the result achieved by the dynamic data discovery engine and its components. By way of example only, fields within the Names table 220 of the source data schema 210 maps to other fields of a Persons table of the target data schema, specifically the Names field 222 of the Names table 220 of the source data schema 210 maps to the Name field 422 of the Person table 420 within the target data schema 410 with; Names.serial 220:224 maps to Person.serial 420:424; the Names.phone 220:228 maps to the Person.phone 420:426; the Salary.serial 230:224 maps to Payroll.serial 430:432 and the Salary.salary 230:232 maps to Payroll.salary 430:434 of the target database 410… The dynamic data discovery and engine, as described herein, is scalable to large schemas, automatically creating the proper command language queries to permit users to incrementally create, evolve, and compose such complex queries”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Downing with the teaching of Loving because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Loving would allow Downing to facilitate “a dynamic and automated method and service that discovers the names of fields in a source database and then extracts the data from the fields and maps those fields to a target database” (Loving, par. 0007-0013).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Downing, and further in view of U.S. Patent Application Publication No. 20070160067 to Jerry Glade Hayward (hereinafter “Hayward”).
As to claim 17, Downing teaches the method of claim 16. Downing does not explicitly teach further comprising: receiving, at the database system, a second user input indicating a refresh schedule for the first data source, wherein the  second plurality of data records are imported in accordance with the refresh schedule as claimed.
Hayward teaches receiving, at the database system, a second user input indicating a refresh schedule for the first data source, wherein the  second plurality of data records are imported in accordance with the refresh schedule (Fig. 9, par. 0057, 0127-0128, scheduling to refresh data based on scheduler via modifying schedule events in GUI.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Downing with the teaching of Hayward because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Hayward would enable Downing to continuing updating data from a data source to a target (Hayward, par. 0057.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Downing, and further in view of U.S. Patent Application Publication No. 20190377713 to Lankford et al. (hereinafter “Lankford”).
As to claim 18, Downing teaches the method of claim 1. Downing does not explicitly teach further comprising: receiving, at the database system and from a user device, a second user input indicating the second data source; identifying an authentication procedure for the second data source; transmitting, to the user device, a request for authentication information associated with the authentication procedure for the second data source; and receiving, at the database system and from the user device, the authentication information, wherein the indication of the second source schema for the second data source is received  after performing the authentication procedure for the second data source using the received authentication information as claimed.
Lankford teaches receiving, at the database system and from a user device, a second user input indicating the second data source; identifying an authentication procedure for the second data source; transmitting, to the user device, a request for authentication information associated with the authentication procedure for the second data source; and receiving, at the database system and from the user device, the authentication information, wherein the indication of the second source schema for the second data source is received  after performing the authentication procedure for the second data source using the received authentication information (Fig. 6, par. 0056-0058, performing authentication before updating schema, i.e. “[0056] At 1002, the user can be authenticated, for example by providing a log-in and password, or other credentials. At 1004, user can provide an identifier of the schema, or schema record, and the source of the platform-specific schema 202 to be checked in. At 1006, intake engine 200 can verify that the user has permission to update to chosen schema. If not, an issue can be reported at 1008. If the user has permission, the provided platform-specific schema 202 can be parsed and checked for validity at 1010. The validity check can also ensure that platform-specific schema 202 is consistent with one or more previously defined design criteria. Examples of design criteria can include object naming schemes, relationship attributes, index parameters, and the like. Any errors can be reported at 1008. If the schema is valid, intake processing can proceed to 1012.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Downing with the teaching of Lankford because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Lankford would enable Downing to facilitate “... an enhanced workflow for schema approval and provide a secured self-service framework with engagement points” (Lankford, par. 0003-0007)
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing, and further in view of U.S. Patent Application Publication No. 20200349129 to Bracholdt et al. (hereinafter “Bracholdt”).
As to claim 21, Downing teaches the method of claim 1, wherein mapping the selected data fields to the custom data fields comprises: transmitting, for display at the user interface, an indication of a suggested mapping between the selected data fields and the custom data fields, wherein the suggested mapping is generated 
[0040] Based on the identified information, definition component 110 generates a graphical interface 115. Graphical interface 115 may be presented to users of a computing device via any suitable output mechanism, and may further accept input from users of the computing device via any suitable input mechanism. Graphical interface 115 features a visual workspace that visually depicts representations of the elements of ontology 150 for which mappings are defined in schema map 140. Graphical interface 115 also includes controls for adding new elements to schema map 140 and/or ontology 150, including objects, properties of objects, and relationships, via the visual workspace. Once elements of ontology 150 are represented in the visual workspace, graphical interface 115 further provides controls in association with the representations that allow for modifying the elements of ontology 150 and identifying how the elements of ontology 150 correspond to elements of schemas 135. Optionally, the graphical interface 115 may further utilize the sample data 136 to provide the user with a preview of object model 160 as the user defines schema map 140. In response to the input via the various controls of graphical interface 115, definition component 110 generates and/or modifies ontology 150 and a schema map 140. An example graphical interface 115 is described in subsequent sections.”).
Downing does not explicitly teach using a machine learning model and using a natural language processing model as claimed.
Bracholdt teaches using a machine learning model and using a natural language processing model (par. 0122, using machine-learning and natural language processes to improve performance by obtaining better data mapping selections.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Downing with the teaching of Bracholdt because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bracholdt would allow Downing to improve performance in data mapping selections, i.e. “makes mapping the data models much easier, less costly, less labor-intensive, faster, and may also improve the quality of the final mapping” (Bracholdt, par. 0002, 0040-0042, 0122).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168